J-A12018-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

EDWARD RUCH AND DORIS JEANNE : IN THE SUPERIOR COURT OF
O’HANDLY RUCH,                   :      PENNSYLVANIA
                                 :
               Appellees         :
                                 :
          v.                     :
                                 :
VERNE WILLIAMS, II AND ANGELA M. :
WILLIAMS,                        :
                                 :
               Appellants        : No. 1052 MDA 2014

              Appeal from the Judgment entered June 19, 2014,
                  Court of Common Pleas, Dauphin County,
                   Civil Division at No. 2010-CV15485-EJ

BEFORE: BOWES, DONOHUE and ALLEN, JJ.

MEMORANDUM BY DONOHUE, J.:                                FILED MAY 05, 2015

        Appellants, Verne and Angela Williams (together, the “Williams”),

appeal from the order entered on June 19, 2014, following the trial court’s

entry of an order requiring the Williams to, inter alia, relocate a fence

constructed on the property of Appellees, Edward and Doris Ruch (together,

the “Ruches”). For the reasons that follow, we affirm in part and reverse in

part.

        After a bench trial commencing on January 23, 2014 and concluding

on April 1, 2014, the trial court decided the case in favor of the Ruches by

order dated April 30, 2014. In its subsequent written opinion in support of

its order, the trial court set forth the following findings of fact relevant to the

determination of this appeal:
J-A12018-15


          In 1976, Edward Ruch [] purchased the property
          located at 106 Nagle Street. At that time a hedge
          existed between the properties of 106 and 108 Nagle
          Street.     The hedge was a privet hedge and
          approximately five feet tall and three feet wide. All
          parties believed that the property line was
          somewhere within this hedge. Also, on the 108 side
          of the hedge there was an old fence. Mr. Ruch
          believed that at least a portion of the hedge was on
          his property and he would care for the hedge by
          routinely trimming his side of the hedge and the top,
          and removing dead branches from within the hedge.
          It is believed that the prior owner of 106 Nagle
          Street also cared for the hedge, as Mr. Ruch
          purchased hedge clippers from the prior owner when
          he purchased the property. Mr. Ruch's children and
          wife would also help maintain the hedge by caring
          for the portion of the hedge that was located on the
          property at 106 Nagle Street. This care for the
          hedge had continued up until the hedge was
          removed by [the Williams], and all parties are in
          agreement that Mr. Ruch would care for the hedge.

          Around 1987, a dog owned by the individual residing
          at 108 Nagle Street got through the hedge and bit
          [the Ruches’] son. To keep this from reoccurring,
          Mr. Ruch trimmed the hedge back and placed a new,
          green painted four-feet fence within the hedge. As
          Mr. Williams [] was removing the hedge in March of
          2010, he discovered a chain-link fence within the
          hedge.     Mrs. Williams [] discovered the fence
          approximately six months prior when her dog tried to
          get through the fence.

          Verne Williams first saw the properties of 108 and
          106 Nagle Street in 2001, when he moved into the
          property at 110 Nagle Street with his wife, Angela
          Williams.    Mrs. Williams was familiar with the
          properties all her life, but only obtained title to the
          property at 108 Nagle Street in 2004. Prior to [the
          Williams] residing at that property, James Miller
          resided there until 1972. At the time Mr. Miller
          resided at the property, he recalled a hedge as the



                                   -2-
J-A12018-15


          boundary between 108 and 106 Nagle Street and a
          wire fence on the 106 side of the properties. Mr.
          Miller described the fence as a "wire-mesh fence,”
          located down around the roots of the hedge on the
          106 side of the roots. When he moved from the
          property in 1972, the property became a rental
          property. In 1988, Mr. Miller obtained the property
          by deed from his father, but continued to use it as a
          rental.

          Mr. Williams claimed that he spoke with Mr. Ruch
          many times about the hedge and about replacing the
          hedge with a fence, to be placed where the roots of
          the hedge were located.       Mr. Ruch denied ever
          having an agreement, and Mr. Williams admitted
          that the two never discussed any details.         Mr.
          Williams stated that he had to rely on the fence as a
          property line when he removed the hedge. The wire
          fence within the hedge was apparently attached to
          [the Ruches] shed. When [the Williams] removed
          the fence, they cut the wire fence at the shed line.
          As [the Williams'] were removing the hedge, they
          decided that the property line must be along the root
          base of the hedge, but apparently placed the new
          fence directly where the old fence was located.

          In March of 2010, Mr. Ruch retumed to his property
          to find pieces of the hedge in a pickup truck and a
          new fence on his property, erected by [the Williams].
          [The Ruches’] backyard should be approximately 12
          ½ feet wide, however, the fence reduces the width of
          their property by about two feet. In addition to the
          fence encroachment, [the Williams] have nailed
          things to [the Ruches’] roof and shed wall. [The
          Ruches] shortly thereafter commenced this action to
          eject [the Williams] from their property.

          [The Ruches’] expert, Keith Heigel, is a professional
          land surveyor with Light-Heigel & Associates, Inc.
          Mr. Heigel has been a surveyor since 1983 and is
          licensed in the state of Pennsylvania. Mr. Heigel
          testified that there were encroachments from the
          108 Nagle Street property (owned by [the Williams])



                                  -3-
J-A12018-15


           onto the 106 Nagle Street property (owned by [the
           Ruches]). Mr. Heigel further testified that that the
           fence located between the two properties is
           encroaching on [the Ruches’] property.

           [The Williams] attempted to offer to the court the
           opinion of Bruce Yager. Mr. Yager was unable to
           produce his license number for the court on January
           23, 2014. The court scheduled the conclusion of the
           non-jury trial for April 1, 2014 at 1:30 p.m. At the
           conclusion of the April 1, 2014 non-jury trial, [the
           Williams] were unable to produce the license number
           of Mr. Yager. Numbers that were given to [the
           Williams'] counsel in regards to Mr. Yager's license
           did not match up with any of the records that the
           Department of State has for his registration. [The
           Ruches’] counsel spoke to somebody who works at
           the Bureau of Professional Occupational Affairs. This
           individual confirmed that she never sent an E-mail
           confirming Mr. Yager's license number. This E-mail
           had stated that there was a mix-up with numbers
           and that Mr. Yager was actually licensed. It turns
           out this E-mail was completely false and was never
           sent. This individual also confirmed to [the Ruches]
           counsel that Mr. Yager is not licensed and that they
           have no knowledge of him being a licensed surveyor.
           Furthermore, Mr. Yager was not in court on April 1,
           2014 due to "allegedly" being in the hospital.

Trial Court Opinion, 10/8/2014, at 1-5.

     In its April 30, 2014 order, the trial court, inter alia, ruled that the

property line between 106 and 108 Nagle Street is defined as set forth in the

Light-Heigel & Associates, Inc. survey, and requires the Williams (1) to

remove   the   fence   between   the      two   properties,   (2)   remove   the

encroachments to the Ruches’ roof and shed, and (3) to be responsible for




                                    -4-
J-A12018-15


the creation of a new survey prepared by Light-Heigel & Associates, Inc. and

recorded with the Dauphin County Recorder of Deeds.

      On appeal,1 the Williams raise four issues for our consideration and

review:

      1.    Did the [trial court] err in refusing to permit Bruce
            Yager to testify as an expert witness [?]

      2.    Did the [trial court] err in locating the property line
            between the lands of [the Ruches and the Williams],
            in accordance with the Light-Heigel survey, east of
            the line of the fence and hedge, where both deeds of
            the parties failed to have a metes and bounds
            description other than to call the other property as
            an adjoiner?

      3.    Did the [trial court] err in failing to find that the old
            fence which existed between the properties of [the
            Ruches and the Williams] for over twenty-one years
            and which was replaced by [the Williams] was a
            consentable boundary line between the lands of [the
            Ruches and the Williams]?

      4.    Did the [trial court] err in ordering [the Williams] to
            make changes to roof encroachments which have
            existed for more than twenty-one years, and which


1
   On appeal, the Ruches contend that this appeal is untimely because the
Williams’ Notice of Appeal was not filed within 30 days of the entry of the
trial court’s April 30, 2014 order. We disagree. The April 30, 2014 order set
forth the trial court’s verdict following trial, and thus post-trial motions were
required before judgment could be entered resulting in an appealable order.
See, e.g., Chalkey v. Roush, 805 A.2d 491, 496 (Pa. 2002) (“a trial
court's order at the conclusion of a trial, whether the action is one at law or
in equity, simply cannot become final for purposes of filing an appeal until
the court decides any timely post-trial motions”). In this case, on May 9,
2014, the Williams timely filed a Motion for Post-Trial Relief, which the trial
court denied by order dated May 21, 2014.               The Williams thereafter
praeciped for the entry of judgment on June 19, 2014 and filed a timely
Notice of Appeal therefrom.


                                      -5-
J-A12018-15


            were not made the subject of the request for relief
            by [the Ruches] in the pleadings filed in this
            action[?]

Williams’ Brief at 2-3.

      For their first issue on appeal, the Williams argue that the trial court

erred in “failing to permit Bruce Yager (“Yager”) to testify as an expert

witness based upon the qualifications submitted into the record.” Williams’

Brief at 6. Whether to qualify a person to testify as an expert witness rests

within the sound discretion of the trial court, and this Court will not reverse

absent an abuse of that discretion. Miller v. Brass Rail Tavern, Inc., 664
A.2d 525, 528 (Pa. 1995).       A person need not necessarily be licensed to

testify as an expert witness, and also need not “be possessed of all of the

knowledge in a given field.” Id. To qualify as an expert witness in a given

field, “the test to be applied when qualifying an expert witness is whether

the witness has any reasonable pretension to specialized knowledge on the

subject under investigation.”     Freed v. Geisinger Med. Ctr., 971 A.2d
1202, 1206 (Pa. 2009), on reargument, 5 A.3d 212 (Pa. 2010).

      Based upon our review of the certified record in this case, we must

agree with the Ruches that the Williams have not preserved this issue for

appellate review, since counsel for the Williams never asserted any objection

to the trial court’s preclusion of Yager’s testimony on the grounds now

claimed. During the first day of trial on January 23, 2014, Yager testified as

to his qualifications generally but could not provide his surveyor’s license



                                     -6-
J-A12018-15


number. The trial court, recognizing that trial would not be concluded that

day, proposed that Yager’s testimony be continued so that he could obtain

his license information.   N.T., 1/23/2014, at 74-75.    The trial court then

stated, “Once that is resolved, I don’t think I have any issue with him

testifying as an expert.” Id. at 75. Counsel for the Williams did not object

to this approach, and instead agreed to it and called his next witness. Id. at

75-76.

       On March 31, 2014, the day before the scheduled resumption of trial

on April 1, 2014, counsel for the Williams filed a motion for continuance

because “no satisfactory evidence of his [Yager’s] registration has been

forthcoming,” and because Yager was apparently hospitalized.       Motion for

Continuance, 3/31/2014, ¶¶ 5-6. At the beginning of trial the next day, the

trial court reviewed the issues relating to Yager’s registration number and

the fraudulent facsimile. N.T., 4/1/2014, at 3-6. Counsel for the Williams

represented that “I’m not sure whether that [the license information] will

ever be forthcoming.” Id.          The trial court denied the motion for

continuance,2 noting that despite the more than two-month time period

between the first and second days of trial, the issues regarding Yager’s

license still had not been resolved. Id. at 6 (“this matter should have been

handled probably in the first two weeks afterwards”).




2
    The Williams have not appealed this ruling.


                                      -7-
J-A12018-15


      Counsel for the Williams commented that “Well, we’ve been trying to

get it, Your Honor,” id., but did not object either to the denial of the motion

for continuance or the refusal to permit Yager to testify in the absence of

providing his license number.     Instead, counsel for the Ruches called the

next witness to testify, without further comment from either counsel. As a

result, counsel for the Williams never raised before the trial court the issue

now raised on appeal, namely whether Yager should have been permitted to

testify despite his failure to produce his license number. The Williams’ first

issue on appeal is thus waived.       Pa.R.A.P. 302(a); Commonwealth v.

Strunk, 953 A.2d 577, 580 (Pa. Super. 2008) (“[O]ne must object to errors,

improprieties or irregularities at the earliest possible stage of the criminal or

civil adjudicatory process to afford the jurist hearing the case the first

occasion to remedy the wrong and possibly avoid an unnecessary appeal to

complain of the matter.”) (quoting Commonwealth v. English, 667 A.2d
1123, 1126 (Pa. Super. 1995), affirmed, 699 A.2d 710 (Pa. 1997)).

      For their second issue on appeal, the Williams contend that the trial

court erred in finding that the property line was in the location set forth in

the Light-Heigel & Associates, Inc. survey, because “both deeds of the

parties failed to have a metes and bounds description other than to call the

other property as an adjoiner.” Williams’ Brief at 2. Again, however, we are

constrained to conclude that this issue has not been preserved for appellate

review. Rule 2119 of the Pennsylvania Rules of Appellate Procedure requires



                                      -8-
J-A12018-15


an appellant to set forth in the argument section of the appellate brief

“discussion and citation to authorities as are deemed pertinent.” Pa.R.A.P.

2009(a). Where an appellant fails to do so, this Court has routinely found

the issue to be waived.    See, e.g., Connor v. Crozer Keystone Health

System, 832 A.2d 1112, 1118 (Pa. Super. 2003); Middleton/DPW v.

Robinson, 728 A.2d 368, 371 n.3 (Pa. Super. 1999).

      The argument section of the Williams’ appellate brief contains no

discussion or citation to authorities relating to the contention that the trial

court erred with respect to its rulings related to the testimony of Keith Heigel

and/or the conclusions of the Light-Heigel & Associates, Inc. survey.       The

brief does reference a variation between the Ruches’ “own deed and their

survey,” Williams’ Brief at 9, but offers no explanation regarding either the

nature of this alleged variation or its relevance in the present dispute.

Instead, the argument section of the Williams’ appellate brief is primarily

limited to a discussion of the Williams’ contention, pursuant to Zeglin v.

Gahagen, 812 A.2d 558 (Pa. 2002), that the property line here should have

been determined based the doctrine of consentable line (to be discussed

hereinbelow in connection with the Williams’ third issue on appeal).

      For their third issue on appeal, the Williams claim that the trial court

should have held “that the property line in issue was defined by the hedge

and fence for such a long time and recognized by the respective owners as

the line dividing their properties that the hedge with fence became the



                                     -9-
J-A12018-15


property line.” Williams’ Brief at 6. Our standard and scope of review in an

appeal from a non-jury verdict is as follows:

            Our appellate role in cases arising from non-jury trial
            verdicts is to determine whether the findings of the
            trial court are supported by competent evidence and
            whether the trial court committed error in any
            application of the law. The findings of fact of the trial
            judge must be given the same weight and effect on
            appeal as the verdict of a jury. We consider the
            evidence in a light most favorable to the verdict
            winner. We will reverse the trial court only if its
            findings of fact are not supported by competent
            evidence in the record or if its findings are premised
            on an error of law.

J.J. DeLuca Co. v. Toll Naval Associates, 56 A.3d 402, 410 (Pa. Super.

2012) (quoting Rissi v. Cappella, 918 A.2d 131, 136 (Pa. Super. 2007);

Corbin v. Cowan, 716 A.2d 614, 617 (Pa. Super. 1998).

      The Williams contend that the trial court failed to recognize that the

conduct of the parties over many years had established the boundary line

between the two properties.        The doctrine of consentable lines has its

doctrinal roots in adverse possession theory, as “occupancy with open

manifestations of ownership throughout the statutory period will generally

satisfy the traditional elements of adverse possession.” Zeglin, 812 A.2d at

562. In Moore v. Moore, 921 A.2d 1 (Pa. Super. 2007), this Court

described the doctrine of consentable lines in detail:

            “The establishment of a boundary line by
            acquiescence for the statutory period of twenty-one
            years has long been recognized in Pennsylvania” to
            quiet title and discourage vexatious litigation.



                                     - 10 -
J-A12018-15


          Zeglin v. Gahagen, 571 Pa. 321, 812 A.2d 558,
          561 (2002); see also Corbin [v. Cowan], 716 A.2d
          [614,] 617 [(Pa. Super. 1998)]. Based upon a rule
          of repose sometimes known as the doctrine of
          consentable line, the existence of such a boundary
          may be proved either by dispute and compromise
          between the parties or recognition and acquiescence
          by one party of the right and title of the other. See
          Corbin, 716 A.2d at 617…

          “Acquiescence,” in the context of a dispute over real
          property, “denotes passive conduct on the part of
          the lawful owner consisting of failure on his part to
          assert his paramount rights or interests against the
          hostile claims of the adverse user.” Zeglin, 812
A.2d at 562 n. 5 (quoting Edward G. Mascolo, A
          Primer On Adverse Possession, 66 Conn. B.J. 303,
          312–13 (Aug. 1992)).            A determination of
          consentable line by acquiescence requires a finding
          1) that each party has claimed the land on his side of
          the line as his own and 2) that he or she has
          occupied the land on his side of the line for a
          continuous period of 21 years. See Zeglin, 812
A.2d at 561. Significantly, because the finding of a
          consentable line depends upon possession rather
          than ownership, proof of the passage of sufficient
          time may be shown by tacking the current claimant's
          tenancy to that of his predecessor. See id. at 566.
          To do so, however, the claimant must show
          “sufficient and credible proof of delivery of
          possession of land not within (but contiguous to)
          property described by deed of conveyance, which
          was previously claimed and occupied by the grantor
          and is taken by the grantee as successor in such
          interest.”   Id.     “[W]hen a consentable line is
          established, the land behind such a line becomes the
          property of each neighbor regardless of what the
          deed specifies. In essence, each neighbor gains
          marketable title to that land behind the line, some of
          which may not have been theirs under their deeds.”
          Soderberg v. Weisel, 455 Pa. Super. 158, 687
A.2d 839, 843 (1997) (internal citation omitted).




                                  - 11 -
J-A12018-15


Id. at 5.

      In considering whether the trial court should have applied the doctrine

of consentable lines to establish the boundary line here, we must first

determine where the Williams claim the boundary line is. In their appellate

brief, the Williams alternatively point to the hedge between the properties

and to the fence within the hedge.     Williams’ Brief at 6, 10.   The hedge

cannot be the boundary, as it was three feet wide and thus cannot serve as

a precise property “line” at all, particularly where the present dispute

involves a claimed intrusion of only about two feet onto the Ruches’

property. Instead, the Williams’ Answer and New Matter and Counterclaim

makes clear that the Williams’ actual contention is that the fence inside the

hedge should demarcate the boundary, as they allege that “there had been

an existing wire fence between the two properties which had been in

existence for more than forty (40) years separating the lands of Plaintiffs

and Defendants.” Answer and New Matter and Counterclaim, 9/12/2011, ¶

7. Moreover, while the trial court found that there were two fences inside or

near the hedge (a white wire mesh fence at the base of the roots of the

hedge, and a green four-feet fence installed by Mr. Ruch in 1987 after a dog

bit his son), the Williams consentable line argument focuses on the white

wire mesh fence inside the hedge. We note that on the second day of trial,

the Williams introduced into evidence a portion of a white wire mesh fence,




                                   - 12 -
J-A12018-15


which the Williams’ current tenant testified was retrieved from inside the

hedge. N.T., 4/1/2014, at 7-16, Exhibit 16.

     Accordingly, we proceed to consider the Williams’ contention that the

white wire mesh fence within the hedge marked the consentable line of

demarcation between 106 and 108 Nagle Street. As set forth in Moore, the

existence of a consentable line may be proved either by (1) dispute and

compromise between the parties, or (2) recognition and acquiescence by

one party of the right and title of the other. Moore, 921 A.2d at 5. With

respect to dispute and compromise, there is no evidence in the record to

support the existence of a compromise of a dispute between the owners or

possessors of 106 and 108 Nagle Street for 21 years regarding the boundary

line. While not referencing any dispute, Mr. Williams did testify that he and

Mr. Ruch had agreed to remove the hedge and put up a new fence running

at the roots of the hedge. N.T., 1/23/2014, at 100. Mr. Ruch did not so

testify, however, and his reaction when discovering the new fence (he was

“livid” and immediately called his attorney, id. at 36-37) strongly suggests

that he did not believe there was a firm agreement to replace the hedge with

a new fence.   The trial court, as the finder of fact, noted the conflicting

testimony and concluded that no firm agreement had been reached.        Trial

Court Opinion, 10/8/2014, at 3.

     With regard to the second alternative, recognition and acquiescence by

one party of the right and title of the other, there is again insufficient



                                   - 13 -
J-A12018-15


evidence to establish a consentable line. As rehearsed above, acquiescence

requires a finding (1) that each party has claimed the land on his side of the

line as his own and (2) that he or she has occupied the land on his side of

the line for a continuous period of 21 years.    Moore, 921 A.2d at 5.     For

each of the landowners to “claim the land on his side of the line as his own,”

they must first acknowledge (implicitly or explicitly) the existence of the

specific boundary during the period of adverse possession and then act in

accordance with this acknowledgement (by occupying “the land on his side

of the line for a continuous period of 21 years”).       The certified record,

however, contains insufficient evidence to satisfy this requirements for either

the Ruches or the Williams. While Mr. Ruch testified that he was aware that

there was a white mesh fence inside the hedge, he did not testify that he

ever believed that this fence constituted the boundary between the two

properties.   To the contrary, Mr. Ruch testified that he always understood

the boundary to be approximately two feet from the edge of his sidewalk.

N.T., 1/23/2014, at 29. While Mr. Ruch maintained his side of the hedge,

Trial Court Opinion, 10/8/2014, at 2, this did not constitute any proof that

Mr. Ruch acknowledged that the white mesh fence inside the hedge marked

the property line with the Williams’ property.

      With respect to the Williams, Mr. Williams testified that he was not

even aware of the existence of the white mesh fence until he removed the

hedge in 2010.    Because he did not know of its existence until 2010, he



                                    - 14 -
J-A12018-15


could not possibly have “claim[ed] the land on his side of the line as his

own” and occupied it. Moreover, because the Williams did not purchase 108

Nagle until 2001, to establish the 21-year period of adverse possession, it

would be necessary to “tack” their possession with that of the predecessor

owner. A predecessor owner, James Miller, testified that he was aware of

the existence of a white mesh fence within the hedge, but he did not testify

that he ever considered this fence to constitute the boundary line between

the two properties. N.T., 1/23/2014, at 78-80.

      For their fourth issue on appeal, the Williams argue that the trial court

erred in ordering them to make changes to their porch and roof overhang,

since the Ruches made no claim for such damages in their pleadings.

Williams’ Brief at 6. The Williams properly preserved this issue for appellate

review. Motion for Post-Trial Relief, 5/12/2014, ¶ 4.

      As a general matter, there must be consistency between the

allegations in a plaintiff’s complaint and the proof presented at trial in

support of claims for relief. Holt's Cigar Co. v. 222 Liberty Associates,

591 A.2d 743, 750 (Pa. Super. 1991).         The required consistency between

the allegata and the probata “derives from the belief that absent prior notice

of what an opponent intends to prove at trial, a party may be surprised at

trial and thereby deprived of the opportunity to prepare an adequate

defense.” Id. (citing Freer v. Parker, 192 A.2d 348, 349 (Pa. 1963) and

Computer Print Systems, Inc. v. Lewis, 422 A.2d 148, 152 (Pa. Super.



                                    - 15 -
J-A12018-15


1980)).   Rule 1021 of the Pennsylvania Rules of Civil Procedure, requiring

that “[a]ny pleading demanding relief shall specify the relief sought,” codifies

this policy against prejudicial surprise. Id.

      The Ruches’ amended complaint sets forth causes of action for

ejectment and trespass. All of the allegations in connection with both counts

relate solely and specifically to the Williams’ removal of the hedge and

placement of a new fence on their property. With respect to the ejectment

count, the prayer for relief requests “an order directing Defendants to

remove the fence.” Amended Complaint, 3/18/2011, ¶¶ 7-8. Similarly, the

trespass count demands money damages resulting from the need to employ

a professional surveyor and legal counsel “as a result of placing the fence on

Plaintiffs’ property.” Id. ¶¶ 11-12. The Ruches’ pleadings (including their

subsequently filed answer to the Williams’ new matter and counterclaim), do

not allege any encroachment related to the porch or roof overhang or

request any relief in connection therewith.

      In fact, it would appear that the first reference to the porch and roof

overhang in the certified record on appeal was during Mr. Ruch’s testimony

at trial on January 23, 2014, in response to a question from his counsel

regarding any other encroachments by the Williams.        N.T., 1/23/2014, at

40-41. The only other testimony regarding the porch and roof overhang was

a brief exchange on April 1, 2014, when Mr. Ruch indicated that he built the

roof in question in 1979. N.T., 4/1/2014, at 32-33.



                                     - 16 -
J-A12018-15


      For these reasons, we agree with the Williams that the trial court

lacked any basis for awarding the Ruches relief related to the porch and roof

overhang. In this regard, we note that the trial court denied the Williams’

post-trial motions without comment on this issue and did not offer any

explanation for its decision in its subsequent written opinion in support of its

order awarding relief to the Ruches. As a result, we must reverse paragraph

3 of the trial court’s April 30, 2014 order.

      Judgment affirmed in part and reversed in part as set forth herein.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/5/2015




                                      - 17 -